Citation Nr: 0403857	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-08 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether a debt created as a result of reduction of 
benefits from April 1, 1995, on account of the veteran's 
divorce in March 1995 was valid, including the question of 
entitlement to an effective date prior to August 1, 1998, for 
the award of additional compensation for a dependent spouse.

2.  Whether collection of the debt created as a result of 
reduction of benefits from April 1, 1995, is appropriate 
while the debt is being contested.

3.  Whether recovery of the overpayment created as a result 
of reduction of benefits from April 1, 1995, should be 
waived.


REPRESENTATION

Appellant represented by:	Paul Grandinetti, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran served on active military duty from July 1972 
until December 1977.  

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a September 1998 decision, by which 
the RO determined that the effective date for the award of 
additional compensation benefits for a dependent spouse was 
August 1, 1998.  

In March 2002 the Board denied entitlement to an earlier 
effective date for the award of additional compensation 
benefits for a dependent spouse.  The veteran appealed that 
decision to the United States Court of Veteran Appeals 
(Court).  By a Memorandum Decision dated in June 2003, the 
Court vacated the Board's March 2002 decision and remanded 
the matter to the Board for readjudication in accordance with 
the Court's decision.  

As an aside, the Board notes that although the veteran asked 
for a hearing before a member of the Board, he failed to 
appear at a hearing scheduled in February 2002.  A letter 
entered in March 2002 by the veteran's representative 
indicates that the veteran did not request the hearing.  
Accordingly, inasmuch as there was a request for a hearing 
before the Board, it is considered to be withdrawn; the Board 
will proceed to address the appeal.  38 C.F.R. § 20.704(d) 
(2003).

This matter must be remanded so that the Court's directions 
in the June 2003 Memorandum Decision can be followed.  In its 
decision, the Court wrote the following:

Determinations of whether a debt is 
validly created, whether collection is 
appropriate while the debt is being 
contested, and whether a waiver of all or 
part of the debt is appropriate, are 
separate and distinct from a 
determination on entitlement to an 
earlier effective date.  Here, the 
veteran repeatedly asserted to the RO and 
the Board a claim contesting the debt 
validity and collection and requesting 
consideration of a waiver.  (Citations 
omitted).  Moreover, VA repeatedly 
acknowledged these contentions.  
(Citations omitted).  Therefore, because 
[the veteran] properly raised these 
matters, the Board was required to 
adjudicate those questions and to provide 
[the veteran] adequate reasons or bases 
for its decision.  (Citations omitted).  
Accordingly, a remand is required for the 
Board to decide these matters. (Citations 
omitted).

Slip Op. at page 5.  

As noted in this passage, the Court noted that the effective 
date question adjudicated by the Board is separate and 
distinct from the other issues raised by the veteran.  
Nevertheless, the Court continued its analysis by concluding 
that each of the aforementioned issues is "inextricably 
intertwined" and must therefore be adjudicated together.  
Slip Op. at page 5.  

By way of a brief procedural history, the RO notified the 
veteran in June 1998 of a proposed reduction in the amount of 
his compensation benefits due to the RO having not received a 
VA Form 21-0538 verifying dependents status since July 1991.  
The next month the RO received a completed Declaration of 
Dependent Status with a certified abstract of marriage in 
1995 to B. and a copy of a quit claim deed listing a former 
spouse as D.  In September 1998, the RO notified the veteran 
of the decision to reduce compensation based on the divorce 
from D. and that there was an overpayment.  The veteran 
entered a notice of disagreement in September 1998, in which 
it was contended that the debt was incorrect.  The RO 
notified the veteran that an audit reflected that the debt 
was properly established and the amount correct.  In October 
1998, the veteran indicated his understanding that the 
dependent entitlement should have been reestablished when the 
veteran remarried.  

The Debt Management Center (Center) then notified the veteran 
in October 1998 that the VA benefits the veteran was 
receiving would be withheld in full beginning with the check 
due in January 1999 to repay the indebtedness, unless other 
arrangements were made.  The Center advised that the veteran 
should contact them within the following 45 days to establish 
a lesser withholding or make some other satisfactory 
arrangement to liquidate the debt.  In February 1999, the RO 
received a letter from the veteran's attorney contending that 
the reduction of the veteran's compensation to collect the 
overpayment, was erroneous.  

A statement of the case dated in March 1999 presented the 
issue as an earlier effective date for adding the veteran's 
spouse as a dependent.  The substantive appeal of May 1999 
related that the veteran had notified the RO of his divorce 
and remarriage and that he was not notified of VA's "error" 
until September 1998.  The veteran reported that he was 
challenging the validity of the debt because the debt was 
created by VA's error.  The veteran also asked that VA 
consider a compromise of the claim pursuant to 38 C.F.R. 
§§ 1.932 and 1.933 because the cost of continued litigation 
of the claim would clearly exceed the amount of the alleged 
debt.  The RO responded in July 1999 by noting that the 
matter of the validity of the debt was separate from a 
request for waiver of the debt, to include any compromise 
settlement.  The RO related that any action on the other 
matters raised by the veteran remained in abeyance until the 
matter (presumably the effective date question) is resolved, 
either locally, or by the Board.  The RO also advised that 
the person who would preside over the veteran's upcoming 
hearing had no authority to consider waivers or compromises.  
The RO indicated that the veteran could withdraw his claim 
that the debt was invalid and apply for a waiver of the 
overpayment, to include any request for compromises, or 
reduced payment plans and that this would be handled by the 
local Committee on Waivers.  

At the September 1999 hearing, the chairperson noted that the 
issue for consideration was whether it was valid to create a 
debt by reason of adjusting the veteran's award due to his 
divorce and remarriage.  

A supplemental statement of the case dated in November 1999 
addressed the issue of an effective date for adding the 
veteran's spouse as a dependent.  In January 2000, the 
veteran entered a supplemental substantive appeal wherein it 
was argued that the veteran disputed the validity of the debt 
because it was created based upon VA's error, and sought 
restoration of the $1,323 withheld from his benefits.  In 
January 2002, a second supplemental substantive appeal was 
entered arguing that the veteran disputed the validity of the 
debt created when VA recalculated his award of dependents' 
benefits, claiming that the veteran did not notify VA within 
a year of his divorce and remarriage.  

In March 2002, the Board addressed the issue developed for 
its review by the RO-the effective date question.  38 C.F.R. 
§ 20.200 (the Board has jurisdiction to review an issue 
appealed by a claimant if previously addressed in a statement 
of the case.)

The Court has directed that the Board decide whether the debt 
was validly created, whether collection was appropriate, and 
whether a waiver is appropriate.  Considering that the RO, by 
its own admission did not adjudicate these issues (as noted 
above, the RO specifically deferred consideration of such 
claims), and therefore did not develop them for the Board's 
review, a remand is required.  Additionally, while the Board 
is cognizant that the documents in the claims file suggest 
that the RO regarded the decision on the earlier effective 
date to be a decision as to the validity of the overpayment, 
given the Court's decision in the matter, this question must 
also be remanded for adjudication.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and VA's implementing regulations require that 
the veteran be notified of the evidence needed to 
substantiate his claims relating to the issues on appeal, as 
well as what evidence the veteran and VA are responsible for 
obtaining.  38 C.F.R. § 3.159 (2003).  Given that the case is 
being remanding for other reasons, the RO should take the 
opportunity to ensure that the requirements under 38 C.F.R. 
§ 3.159 are met.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should re-adjudicate the issue 
of the validity of the debt at issue, 
including the effective date question.  
Action should also be taken to address the 
appropriateness of the collection methods 
utilized, and entitlement to a waiver of 
recovery of the overpayment.  (Given the 
Court's decision that all issues are 
inextricably intertwined, each issue should 
be handled as if already on appeal to the 
Board.)

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the appellant an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

